DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6, 7, and 9 are objected to because of the following informalities: 
In Claim 6 (line 8), the term “holes” should instead be --hole-- to be consistent with line 2.
In Claim 6 (line 9), the term “holes” should instead be --hole-- to be consistent with line 2.
In Claim 7 (lines 3-4), it appears the phrase “inserting a lid into a housing and lowering the lid in a state in which the housing and the lid are separated from each other” should instead read as --placing the lid in relation to the housing in a state in which the housing and the lid are separated from each other-- since the lid and housing have already been recited in Claim 1 and  since “inserting a lid into a housing” and “separated from each other” would appear to contradict each other in the present claim language.
In Claim 9 (lines 3-4), it appears the phrase “inserting a lid into a housing and lowering the lid in a state in which the housing and the lid are separated from each other” should instead read as --placing the lid in relation to the housing in a state in which the housing and the lid are separated from each other-- since the lid and housing have already been recited in Claim 8 and  since “inserting a lid into a housing” and “separated from each other” would appear to contradict each other in the present claim language.
Also, in Claim 9 (lines 6-7), it appears that the phrase “of a circumferential side portion of a circumferential side portion” should instead read as --of a circumferential side portion-- to delete the redundant portion.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Genfan (US 6,337,607) in view of Byun (US 2005/0092343).
	Genfan (e.g. Figs. 1-5) teaches a nonreciprocal isolator/circulator including: a housing (1); a cover/lid (2); a coupling holes (10) formed in the side/rim of the lid; dimples/protrusions 

	However, Genfan does not explicitly teach guide recesses that are recessed upward at the lower edge of the of the side rim of the cover/lid (2) to the holes (Claims 1, 6); that the ferrite isolator/circulator layers (13) are laminated (Claim 2), or that the housing has the coupling hole and guide recess being downward at the upper edge of the circumferential side portion, and the lid/cover has the protrusion inward on its side rim (Claim 8).
	Byun (e.g. Figs. 1-2) teaches a case/housing (10) having guide recesses/grooves (13) recessed downward at an upper edge of the circumferential side portion to coupling groove/holes (14); a lid/cover (20) has protrusions (23) on the inner wall and the protrusions and holes couple , and the guide recesses/grooves (13) are above the coupling holes/grooves (14).
	Regarding Claims 1 and 6, it would have been considered obvious to one of ordinary skill in the art to have modified the Genfan coupling holes to have included guide recesses/grooves 
	Regarding Claim 2, it would have been considered obvious and routine to one of ordinary skill in the art to have modified the isolator/circulator (13) of Genfan to have been laminated with the housing, because laminated layered ferrite/conductor circulator/isolator structures are a well-known specific art-recognized equivalent circulator/isolator ferrite/conductor structure for the generic Genfan ferrite/conductor structure having the advantageous benefit of the lamination adhesively holding the device layers together, thereby suggesting the obviousness of such a modification.
	Regarding Claim 8, it would have been considered obvious to one of ordinary skill in the art to have modified the Genfan device to reverse the location of the holes and protrusion such that the holes and guide groove/recesses are in the housing/base and the protrusion is on the inner wall of the lid/cover such as generally taught by Byun, because it would have been a mere rearrangement of parts resulting in the same function of securely holding the lid and housing together with coupling holes and protrusions which is the same problem solving purpose of the holes and protrusions in both Genfan and Byun, and the addition of the guide recesses/grooves to the holes would have provided the advantageous benefit of a guiding groove to induce coupling and guiding the protrusions to the holes when they are assembled, such as taught by Byun (e.g. see [0023]), thereby suggesting the obviousness of the modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishikawa et al. (US 5,068,629) teaches a nonreciprocal circuit device.
Kingston et al. (US 2004/0174224) teaches an isolator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762.  The examiner can normally be reached on 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843